Citation Nr: 1012612	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  02-10 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for 
patellofemoral syndrome of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from December 1974 to December 1977 and from September 1979 
to June 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2004 decision, the Board denied a 
rating higher than 10 percent for the right knee disability.

The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision in November 2006, the Court vacated the 
Board's decision and remanded the case for readjudication.

In May 2007, April 2008, and April 2009, the Board remanded 
the claim for additional development.  As explained below, 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.AMC, in Washington, DC.  


REMAND

In a recent letter, the Veteran stated that in September 
2009 he fell and he had to go to the emergency room.  He 
stated that the service-connected right knee disability 
caused the fall.  The Veteran  submitted additional evidence 
and he did not waive the right to have the evidence 
initially considered by the RO. 



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to either submit or 
to authorize VA to obtain records from 
the Cullman Regional Medical Center 
relevant to treatment in September 
2009.

2.  After the development has been 
completed, adjudicate the claim, 
considering any additional evidence 
since the last supplemental statement of 
the case.  If the benefit sought remains 
denied, furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

